Citation Nr: 0303946	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-13 325	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The claim of entitlement to service connection for residuals 
of frozen feet will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision in 
which the RO denied service connection for PTSD and residuals 
of frozen feet.  The veteran filed a notice of disagreement 
in December 1999 and a statement of the case (SOC) was issued 
in May 2000.  The veteran submitted a substantive appeal in 
June 2000, with a Board hearing request.  In November 2002, a 
hearing was held in Washington, D.C., by videoconference, 
before the undersigned Board Member.  

The Board's decision on the claim for service connection of 
PTSD is set forth below.  The Board is undertaking additional 
development on the issue of entitlement to residuals of 
frozen feet, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the record does not clearly establish that the 
veteran engaged in combat with the enemy, the veteran has 
been diagnosed with PTSD related to in-service stressors, and  
there is credible evidence substantially corroborating those 
stressors.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection PTSD are met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (d), 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in light of the 
Board's favorable disposition of the issue on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.


I.  Factual Background

In May 1999, the veteran filed a claim of entitlement to 
service connection for PTSD and residuals of frozen feet.  He 
listed his father and [redacted] as lay persons who had relevant 
knowledge concerning his claims.  He added that he did not 
seek medical advice for nightmares (alleged as symptomatic of 
PTSD) while in service, although he continued to experience 
nightmares from the time of separation.  The veteran 
submitted copy of a certificate of assignment to the 3d 
Infantry Division, 9th FA (Field Artillery) BN (Battalion) 
for eleven months in Korea, with the award of three Bronze 
battle stars.

Service medical records contain no evidence of an acquired 
psychiatric disorder or residuals of cold injury.  The RO 
obtained the veteran's report of separation (Form DD214) 
listing the veteran's military occupational specialty as 
light vehicle driver.  According to the DD214, the veteran 
was awarded the Korean Service Medal with 5 Bronze stars.  
The veteran served eleven months and 20 days overseas.  

In June 1999, the RO issued an inquiry regarding the 
veteran's alleged stressors.  A response was received in 
August 1999.  The veteran described the following experiences 
while in Korea:  (1) two days after his arrival in Korea in 
1950, the veteran was sent to the front lines of battle near 
the Chinese border; and (2) he was captured by North Koreans 
and remained a prisoner of war (POW) for six to eight months.  
The veteran could not identify the location of his prison.  

The veteran underwent VA PTSD examination in July 1999.  The 
veteran identified the Greenville VA Medical Center as a 
source of psychiatric treatment.  During his clinical 
interview, the veteran stated that he was involved in combat.  
He witnessed many of his comrades killed in action.  He 
described killing many Koreans, including some women and 
children.  The VA examiner diagnosed chronic PTSD.

The RO obtained the veteran's VA treatment records from the 
VA Medical Center (VAMC) in Columbia, South Carolina (to 
include records from the VA Outpatient Clinic (VAOPC) in 
Greenville, South Carolina).  In May 1999, the veteran 
underwent psychiatric treatment for recurrent nightmares 
related to service experiences.  The veteran reported his 
previously alleged stressor of imprisonment by the enemy, and 
added that he escaped prison by overpowering the guards with 
the help of five other soldiers.  Stepping on a land mine 
killed one of the soldiers who aided his escape.  The VA 
psychiatrist diagnosed PTSD.  In January 2000, a VA 
psychiatrist provided follow-up evaluation of PTSD.  On 
clinical interview, the veteran described being haunted by 
experiences during the Korean War, including his capture by 
the enemy and imprisonment for three to five months.  The 
veteran reported that he would be receiving additional medals 
from the U.S. Army.  

In February 2000, the National Personnel Records Center 
(NPRC) informed the RO that the veteran's service personnel 
records were presumed destroyed in the 1973 fire at the 
facility.  The information held in the service personnel 
records, to include evidence of POW status, could not be 
reconstructed.

In March 2000, the veteran submitted several lay statements, 
including a statement from his two younger brothers, [redacted]
[redacted] and [redacted].  The veteran's younger brothers 
recalled that a letter was brought to his home listing the 
veteran as missing in action (MIA) and the veteran's 
treatment for a nervous disorder following his return from 
Korea.  In her statement, the veteran's sister described her 
memory of the MIA reports and, upon the veteran's return from 
service in Korea, her observations of the veteran's 
nightmares and screams.  The veteran's father and wife shared 
similar experiences.  The veteran's wife indicated that the 
veteran participated in the Battle of Chosin Reservoir in 
North Korea in December 1950.  

In his March 2000 personal statement, the veteran 
acknowledged that his service records and post-service 
private treatment records were destroyed.  He stated that his 
friends had either relocated or deceased, or forgotten the 
events of service.  He provided additional details concerning 
his service experience and related stressors.  The veteran 
described arriving in Pusan, Korea in approximately July 
1950.  His unit left for Onyang, Korea.  Somewhere between 
Onyang and Taegu, the veteran's unit received enemy fire.  
After four to five days of firing on the enemy, the veteran's 
unit moved towards Taegu.  The veteran witnessed "dead men 
lying everywhere."  The veteran described providing 
reinforcement for the ROK Army, as they "dropped artillery 
ahead of [them]."  The veteran recalled running into the 
Chinese Army at the Chosin Reservoir.  The veteran described 
his capture by the Chinese military, and his ultimate escape 
and return to the American lines.

In statement submitted to a congressional representative, the 
veteran's reported that all of his personal records were 
destroyed, and all of this former post-service physicians are 
deceased, with their records of the veteran's treatment 
destroyed.  

The RO provide a hearing before a local hearing officer in 
September 2000.  The veteran's testimony was consistent with 
previously submitted statements.   

In October 2001, the United States Army Center for Unit 
Records Research responded to the RO's unit history inquiry.  
There was no record of the veteran being a prisoner of war in 
1950.  The documents generated show the unit's involvement in 
combat.  The generated documents indicate that the veteran's 
unit, 9th FA BN, on August 28, 1950, the veteran's unit 
departed its assembly area at Pusan, Korea for Taegu, Korea.  
On August 29, 1950, the unit was assigned to the 1st Cavalry 
Division (Infantry), further attached to the 1st Cavalry 
Division (Artillery).  On August 30, 1950, the unit was given 
large credit for aiding in stopping an enemy attack.  The 
unit fired upon and destroyed 3 enemy ammunition dumps, 2 
field pieces, and an undisclosed number of enemy personnel 
were either killed or wounded.  In the beginning of November 
1950, the unit was involved in the mission of reinforcement 
and general support of the 1st ROK (Republic of Korea) 
Division.  On November 26, 1950, the battalion was in retreat 
having encountered heavy enemy resistance at Unsan.  This 
encounter was believed to be the first such encounter with 
the Chinese Communist Forces.  The 1st ROK Division received 
a heavy counter attack.  The unit fired 45 missions and 
expended 220 rounds of ammunition.  Approximately 50 enemy 
personnel were killed or wounded.  As the enemy attack 
continued, the battalion displaced and went into position 
approximately one-half mile south of Pakchon.  The unit had 
no casualties.  In December 1950, little or no contact was 
maintained with the enemy. 

Another VA PTSD examination was provided in November 2001.  
The veteran was diagnosed with chronic PTSD and age-related 
cognitive decline.  The VA examiner reported some symptom 
exaggeration on top of a full-blown complex of PTSD 
symptomatology.  The examiner noted that the veteran's true 
PTSD symptoms, including perceptual distortions, were 
increasing in severity.

In June 2002, the veteran submitted a local newspaper 
article, dated in August 1951.  The veteran was the subject 
of an article upon his return from Korea.  A photograph of 
the veteran and his brother, [redacted] appeared in the 
article.  The article cited the veteran's participation in 
combat for the year prior.  In the interview, the veteran 
cited fighting with the "24th, 25th, 1st Cavalry, the British 
brigade," the 65th Infantry Division, and the 6th ROC [sic] 
division.  

In November 2002, the veteran treating VA psychiatrist at the 
Greenville VAOPC reiterated the veteran's PTSD diagnosis as a 
direct result of his experience while serving on active duty 
for the U.S. Army while in Korea.  The VA psychiatrist 
elicited stressors, including the veteran's witnessing others 
killed, the veteran's feelings of vulnerability, and his 
participation in a field artillery unit engaged in combat 
with the enemy.

In November 2002, a Board videoconference hearing was held.  
Upon inquiry, the veteran reported that he witnessed American 
soldiers executed by the Chinese and North Koreans.  The 
veteran admitted that he did not actually fire the artillery, 
but assisted in placing ammunition into Howitzers.  He 
reported that he participated in small arms fire exchanges 
with the North Koreans.  He testified that he witnessed a 
friend and member of his unit, [redacted], killed in combat.  




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  [While the Board notes, parenthetically, that 
the regulation governing service connection for PTSD was 
revised twice during the pendency of this appeal --effective 
March 7, 1997, in conformity with the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)) (in pertinent part, 
eliminating the necessity for a "clear" diagnosis of the 
condition), and effective May 7, 2002, to include discussion 
of evidence necessary to establish an stressor based on 
personal assault), the three requirements for service 
connection cited to above remain essentially unchanged.  In 
view of the foregoing, and the Board's favorable disposition 
of the claim, the Board finds that the veteran is not 
prejudiced by consideration of the claim in light of the 
version of 38 C.F.R. § 3.304(f) cited to above.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).]

In this case, the record clearly establishes that the first 
two criteria under 38 C.F.R. § 3.304(f) are met:  a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  The veteran's 
treating psychiatrist from the Greenville VAOPC provided a 
PTSD diagnosis in January 2002, and reaffirmed his diagnosis 
as recently as November 2002.  Importantly, the VA 
psychologist referred to the veteran's alleged underlying 
stressors of exposure to enemy fire, and witnessing the 
killing of enemy soldiers.  There is no medical evidence of 
record that conflicts with the veteran's treating 
psychiatrist's medical findings.

However, this case turns on whether the remaining criterion 
needed to establish service connection for PTSD--credible 
supporting evidence that the veteran's reported in-service 
stressors actually occurred-is established.  See Cohen, 10 
Vet. App. at 142.  The type of evidence required to establish 
that the claimed in-service stressors actually occurred 
depends on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f).  If the veteran engaged in 
combat with the enemy, the veteran's lay testimony regarding 
stressors related to such combat will be accepted as 
conclusive evidence of the occurrence of the claimed in-
service stressors.  Id.  If the veteran was not engaged in 
combat, or his claimed in-service stressor is not related to 
combat, the record must include evidence corroborating the 
occurrence of his claimed in-service stressors.  Id.  

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The veteran's DD-
214 does not document the receipt of any combat medals or 
awards.  The reports of record concerning enemy encounters in 
1950 indicate no direct combat incidents during the period of 
inquiry, and the reports do not indicate that any unit 
soldiers were imprisoned by the enemy or lost during enemy 
encounter.  The veteran testified in November 2002 that he 
participated in small arms fire exchanges with the North 
Korean, reflective of indirect enemy fire only.  As the 
combat status has not been established, the veteran's 
testimony alone cannot constitute conclusive evidence of the 
occurrence of in-service stressor; rather, corroborating 
evidence is needed.  See Cohen, 10 Vet. App. at 145.

There is no question that the veteran's allegations 
concerning his POW status, combat awards and decorations, and 
his account of the execution of U.S. soldiers remain 
uncorroborated.  However, the Board finds that the record 
does contain at least partial, independent corroboration of 
some of the veteran's alleged in-service stressful 
experiences-particularly, exposure to enemy fire and 
witnessing dead bodies of enemy personnel.  The operational 
reports received from the U.S. Army show that the veteran's 
unit (9th FA BN) was involved in hostilities with the enemy 
at the time of the veteran's presence in Korea.  The 
newspaper article submitted by the veteran, his certificate 
of assignment, and his DD214, attach the veteran to the 9th 
FA BN and place the veteran in Korea during the November 1950 
battle with Chinese Communist forces.  

There is no evidence that definitively establishes that the 
events occurred, as the veteran has described them, or the 
veteran's participation in such events.  However, Board notes 
that the veteran is entitled to the benefit-of-the-doubt on 
the issue of stressor corroboration.  At minimum, the 
evidence discussed above indicates that the veteran may have 
been assigned to a unit targeted by enemy attack.  The Board 
emphasizes, however, that the United States Court of Appeals 
for Veterans Claims has held that corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
While the U.S. Army reports do not specifically state that 
the veteran was present during the enemy attacks, these 
records contain no contradictory, and hence, indicate the 
plausibility of the veteran's assertions.  See Pentecost, 16 
Vet. App. at 128. Given the foregoing, and affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102)., the Board finds that this element of 
the claim is established.  Moreover, given the nature of the 
in-service stressors corroborated, and the fact that such 
stressors formed, at least in part, the basis for the 
veteran's  treating psychiatrist's current PTSD diagnosis, 
the Board concludes that the criteria for service connection 
for PTSD are met.  




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

